 1
 2
 3
 4
 5
                          UNITED STATES DISTRICT COURT
 6
                        EASTERN DISTRICT OF CALIFORNIA
 7
 8
     LONDON WALLACE,                             Case No. 1:19-cv-01199-AWI-SAB
 9
                 Plaintiff,                      ORDER RE DISMISSAL OF
10                                               PLAINTIFF'S SECOND AND
          v.                                     SEVENTH CAUSES OF ACTION
11                                               FROM FIRST AMENDED
     CITY OF FRESNO, et al.,                     COMPLAINT
12
                 Defendants.
13                                               (ECF No. 18)
14
15
16
17
18
19        On October 17, 2019, the parties filed a stipulation to dismiss with prejudice
20 Plaintiff’s second and seventh causes of actions. The Court will give effect to the
21 parties’ stipulation, and the second and seventh causes of action will no longer be a
22 part of this case.
23        Accordingly, IT IS HEREBY ORDERED that:
24        1.     Plaintiff’s second cause of action (excessive force in violation of the
25 Fourteenth Amendment pursuant to 42 U.S.C. § 1983) against Defendants City of
26 Fresno, Christopher Martinez, Ricardo Loza, and Does 1-25 is DISMISSED WITH
27 PREJUDICE from Plaintiff’s First Amended Complaint and this civil action in its
28 entirety and as to all parties;

                                             1
 1        2.      Plaintiff’s seventh cause of action (negligent infliction of emotional
 2 distress under California law) against Defendants City of Fresno, Christopher
 3 Martinez, Ricardo Loza, and Does 1-25 is DISMISSED WITH PREJUDICE from
 4 Plaintiff’s First Amended Complaint and this civil action in its entirety and as to all
 5 parties; and
 6        3.      Pursuant to the stipulation of the parties, the foregoing dismissals
 7 constitute a mutual waiver of all costs, court fees, and attorneys’ fees arising out of
 8 these causes of action, and any and all claims contained therein, between plaintiff and
 9 defendants.
10
     IT IS SO ORDERED.
11
12 Dated: October 17, 2019
                                          SENIOR DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2
